Citation Nr: 0208517	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  98-02 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture of the proximal end humerus, right.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1966 to 
February 1970 and from April 1974 to December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted service connection for a right 
shoulder disability and assigned a noncompensable evaluation 
effective January 27, 1994.  The veteran subsequently 
perfected this appeal.

In April 2000, the Board remanded this claim for additional 
development.  Upon completion of the required development the 
evaluation was increased to 10 percent, also effective 
January 27, 1994.  The case has since returned to the Board.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The residuals of fracture of the proximal end humerus, 
right, are manifested by degenerative joint disease in the 
acromioclavicular joint, limitation of internal rotation, 
pain at the extremes of motion, weakened movement, and 
excessive fatigability.  Functional ability during 
flareups and repetitive use is significantly limited.

3. The veteran has not submitted evidence tending to show 
that his service-connected right shoulder disability is 
unusual, requires frequent hospitalization, or causes 
marked interference with employment.



CONCLUSION OF LAW

The criteria for a 20 percent evaluation, and no more, for 
residuals of fracture of the proximal end humerus, right, are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5201, 5202, 5203 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the July 1997 
rating decision, the September 1997 statement of the case 
(SOC), and the February 2002 supplemental statement of the 
case (SSOC) of the laws and regulations pertaining to an 
increased evaluation for his right shoulder disability.  The 
Board concludes that the discussions in the rating decision, 
the SOC, and the SSOC, adequately informed the veteran of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the veteran identified VA 
treatment.  Records from the VA medical center (VAMC) at 
Little Rock for the period from approximately January 1994 to 
August 1995 have been obtained and associated with the claims 
folder.  The veteran also submitted private treatment records 
from Mena Medical Center.  The veteran has not identified 
additional treatment records that need to be obtained.  
Additionally, the veteran was provided VA examinations in 
April 1994 and April 2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Background

Service medical records establish that in September 1974 the 
veteran was involved in an altercation and sustained right 
shoulder trauma.  X-rays revealed a small chip fracture at 
the top of the humerus at the shoulder.  

In January 1994, the veteran presented to VA with complaints 
of right shoulder and arm pain.  Examination revealed full 
range of motion and good sensation.  Impression included 
lateral epicondylitis.

The veteran underwent a VA neurological examination in April 
1994.  He reported pain in the shoulder when he is physically 
active using the right arm, but has no weakness in the right 
arm or right hand.  He had not noticed any numbness in the 
right shoulder in at least 15 to 16 years.  

On physical examination, the muscles were well developed over 
the right shoulder, right back and right arm.  No atrophy or 
fasciculations were noted in the right extremity.  Grip 
strength, flexion and extension at the elbow, and abduction 
and adduction at the shoulder were good bilaterally.  The 
veteran appeared to have a normal range of motion in the 
shoulder.  Sensory testing was normal.  Reflexes were 1+ in 
the biceps, triceps and brachioradialis.  Impression was a 
contusion to the right axillary nerve at the shoulder which 
appeared to have healed with no neurological residuals.

In February 1995, the veteran was seen for complaints of 
right arm pain.  He reported numbness if he repeatedly threw 
objects overhand and numbness in his fingers when typing.  On 
examination, range of motion was recorded as follows: forward 
flexion to 180 degrees, extension to 45 degrees, abduction to 
160 degrees, adduction to 40 degrees, and internal and 
external rotation to 50 degrees.  Assessment was early 
degenerative joint disease of the shoulder.

The veteran most recently underwent a VA examination in April 
2001.  The claims file was reviewed and pertinent history was 
set forth by the examiner.  The veteran is right handed.  He 
complained of numbness in his palm when raking, shoveling, or 
resting his right upper extremity on any type of console.  He 
reported his pain as a 3, with 10 being the maximum.  
Weakness is induced by onset of pain when the shoulder is 
placed under stress in the abductive position.  Sleeping on 
his right shoulder also produces numbness.  The veteran 
denied color changes associated with numbness and he relieves 
these episodes by shaking the extremity.  He does not take 
medication.

On physical examination, the veteran had muscle definition of 
the deltoid with equal contours on both the right and left 
and there was no atrophy of the scapular muscles.  There was 
complete range of motion of external rotation in the right 
shoulder and he could assume the overhead position completely 
to 180 degrees.  Internal rotation showed a restriction of 10 
to 15 degrees.  Range of motion at the extremes was painful.  
The examiner noted that he considered acceptable range of 
motion to be 180 degrees for direct overhead position with 90 
degrees of internal and external rotation.  The veteran had 
disturbance of the scapulothoracic rhythm indicating that in 
achieving this range of motion some substitution was 
occurring within the symptomatic shoulder.  The right 
shoulder in the biceps tendon area was painful and during the 
rotary testing, a snap occurred consistently and there was 
grating as the rotator cuff passed under the acromion.  The 
examiner was unable to elicit reflexes in the upper 
extremities on either side.  There were no findings of 
sensory defect or muscle atrophy.  

Right shoulder X-rays revealed degenerative joint disease in 
the acromioclavicular joint and the humeral head was elevated 
in its position.  The joint space was preserved in the 
glenohumeral articulation.  Minute circular areas of bony 
diminished density were noted in the greater tuberosity.  
Impression was "[b]icipital tendinitis, right shoulder, 
impingement rotator cuff right shoulder, attenuation rotator 
cuff right shoulder, subluxing biceps tendon right 
shoulder."  

The examiner noted the veteran would have shoulder pain under 
stress of carrying weight in abduction or repetitive shoulder 
movements.  This pain will produce weakened movement and 
excessive fatigability.  A loss of range of motion will occur 
during flareups and pain on use in certain circumstances.  
Weakened movement, particularly in abduction and forward 
flexion, will result because the rotator cuff is stressed and 
compressed beneath the acromion.  The veteran has a high 
riding humerus which is secondary to the thinning of the 
rotator cuff in that area.  The veteran will have excessive 
fatigability during flareups with incoordination and his 
functional ability during flareups and repetitive use will 
show significant limitation.  The right shoulder was further 
noted to cause some limitation of daily activities and such 
limitation would increase with age.

Analysis

The veteran contends that the current 10 percent evaluation 
does not adequately reflect the severity of his disability.  
The veteran complains of pain, limited motion, weakness, and 
numbness related to his right shoulder.  The veteran 
currently works in park maintenance and alleges that he has 
some industrial impairment as a result of problems associated 
with his right shoulder.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

In accordance with VA's rating schedule, the RO originally 
rated the veteran's disability pursuant to Diagnostic Code 
5202.  Under this provision, impairment of the major arm is 
evaluated as follows: malunion of the humerus with moderate 
deformity, or recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at shoulder level (20 percent); malunion of the 
humerus with marked deformity, or recurrent dislocation of 
the humerus at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements (30 percent); 
fibrous union of the humerus (50 percent); nonunion of the 
humerus (false flail joint) (60 percent); and loss of head of 
humerus (flail shoulder) (80 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2001).

Subsequently, the veteran's disability was evaluated pursuant 
to Diagnostic Codes 5202-5010.  Traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2001).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
(DC 5200, etc.)  When limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  In the absence of 
limitation of motion, rate as follows: With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent evaluation is warranted.  Id.

Other potentially applicable diagnostic codes include 5200, 
5201 and 5203. Diagnostic Code 5200 contemplates ankylosis of 
the scapulohumeral articulation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2001).  There is no medical evidence of 
ankylosis and therefore, application of this provision is not 
appropriate.  

Under Diagnostic Code 5201, limitation of motion of the major 
arm is rated as follows: at shoulder level (20 percent); 
midway between side and shoulder level (30 percent); and to 
25 degrees from side (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2001).

Under Diagnostic Code 5203, impairment of the major arm is 
rated as follows:  malunion of the clavicle or scapula, or 
nonunion of the clavicle or scapula without loose movement 
(10 percent); and nonunion of the clavicle or scapula with 
loose movement, or dislocation of the clavicle or scapula (20 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5203. 

As discussed, the veteran's right shoulder disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Codes 5202-5010.  The veteran does not meet the criteria for 
a 20 percent evaluation under Diagnostic Code 5202 as there 
is no evidence of malunion of the humerus or recurrent 
dislocation of the humerus at the scapulohumeral joint.  The 
veteran does not meet the criteria for a 20 percent 
evaluation under Diagnostic Code 5010 as there is no evidence 
of X-ray involvement of 2 or more major joints or 2 or more 
minor joint groups with occasional incapacitating 
exacerbations. 

The veteran also does not meet the criteria for a 20 percent 
evaluation based on limitation of motion of the arm.  
Pursuant to VA standards, complete range of motion of the 
shoulder is from 0 to 180 degrees of flexion, from 0 to 180 
degrees of abduction, from 0 to 90 degrees of external 
rotation, and from 0 to 90 degrees of internal rotation.  38 
C.F.R. § 4.71, Plate I (2001).  The most recent VA 
examination in April 2001 noted some limitation of internal 
rotation but did not indicate limitation of motion at the 
shoulder level.  

Similarly, the veteran is not entitled to a 20 percent 
evaluation under Diagnostic Code 5203.  The April 2001 VA 
examination noted some disturbance of the scapulothoracic 
rhythm but there is no evidence of nonunion of the scapula 
with loose movement or dislocation of the clavicle or 
scapula. 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45 and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

The April 2001 examination report indicates degenerative 
joint disease of the acromioclavicular joint, limitation of 
internal rotation, pain at the extremes of motion, weakened 
movement, and fatigability.  Functional ability during 
flareups was also noted to be limited.  Considering the 
medical evidence of the severity of the residuals of the 
veteran's right shoulder disability, the Board finds that the 
impairment shown more nearly approximates that contemplated 
by a 20 percent evaluation.  See 38 C.F.R. § 4.7 (2001).  
However, in terms of functional limitations attributable to 
the veteran's right shoulder disability, the Board does not 
find symptoms or pathology creating impairment that would 
warrant an evaluation greater than 20 percent.  See DeLuca, 
supra.

In evaluating the veteran's disability, the Board has 
specifically considered whether he is entitled to a staged 
rating.  See Fenderson, supra.  It is the Board's conclusion 
that at no time since service connection was established has 
the veteran's right shoulder disability been more than 20 
percent disabling.  Consequently, a staged rating is not 
warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized and there is no objective 
evidence that the veteran's service-connected right shoulder 
disability has a marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

A 20 percent evaluation for residuals of fracture of the 
proximal end humerus, right, is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

